Exhibit 99.1 MOL Announces First Quarter 2015 Unaudited Financial Results KUALA LUMPUR, Malaysia, May 27, 2015 (GLOBE NEWSWIRE) MOL Global, Inc. (Nasdaq:MOLG) ("MOL" or the "Company"), a leading e-payment enabler for online goods and services in emerging and developed markets, today announced its unaudited financial results for the first quarter of 2015. First Quarter 2015 Highlights · Consolidated revenue increased by 23.4% to MYR57.2 million (US$15.5 million) from MYR46.4 million in the prior year period. · MOLPoints segment revenue increased by 37.3% to MYR40.3 million (US$10.9 million) from MYR29.3 million in the prior year period. · MOLReloads segment revenue increased by 11.3% to MYR9.7 million (US$2.6 million) from MYR8.7 million in the prior year period. · MOLPay segment revenue increased by 125.1% to MYR3.9 million (US$1.0 million) from MYR1.7 million in the prior year period. · MMOG.asia segment revenue decreased by 51.8% to MYR3.0 million (US$0.8 million) from MYR6.1 million in the prior year period. Mr. Charles Ng and Mr. Preecha Praipattarakul, Co-Chief Executive Officers of MOL, stated, “We are pleased to begin the year on a solid note with revenues growing by over 23.4% year over year, driven by solid revenue and volume growth of our core MOLPoints, MOLReloads, and MOLPay business lines. MOLPoints experienced rapid revenue growth in Thailand, Brazil, and the United States; MOLReloads benefited from new payment services; and MOLPay showed strong revenue growth in Vietnam and Malaysia. In addition, we are seeing strong contributions from the PayByMe carrier billing acquisition in both Turkey and the Middle East, and our volume contributions from this segment now account for 12% of total volumes for MOLPoints. However, MMOG.asia continues to face challenges in launching popular game titles for both PC and mobile, which led to a decline in MMOG.asia segment revenues.” “Since last year, we have been focusing on our strategies and effort around the payment ecosystem for mobile games, especially for our MOLPoints segment. One of our key initiatives on the mobile payment front has been our recently announced strategic partnership with Mobogenie, a leading third party Android App store with more than 40 million installs in South East Asia.This partnership provides users an alternative source to mobile game content which allows payments with MOL, which enables our users to utilize localized content and apps through Mobogenie’s Android Store. In terms of our MMOG.asia segment, we are planning to launch the mobile version of Boomz, one of our most popular PC games, in the second quarter of 2015. At its peak, the PC version of Boomz recorded an annual volume of more than MYR30 million. In addition, our strategic acquisition of PayByMe in September 2014 has enabled MOL to penetrate into the Middle East region, diversifying our revenue stream and geographic coverage at the same time. Similarly, our Easy2Pay acquisition in the first half of 2014 enabled us to expand our carrier billing opportunities in South East Asia. We are excited by the numerous new initiatives planned for the year and we’re confident that we will be able to achieve robust growth in 2015, further fortifying our position as the leading e-payments enabler in developing markets.” Mr. Ramesh Pathmanathan, Group Chief Financial Officer of MOL, stated, “We continue to see strong top-line growth, driven primarily by an increase in volume from our MOLPoints business. In the first quarter, we also began to see margin compression due to several factors. First, we witnessed a shift in our revenue mix, as PayByMe and MOLPay, both lower margin businesses in comparison to our MOLPoints business, began contributing more to overall revenues. This, coupled with a decline in MMOG.asia segment revenue, which historically has had the highest gross margin at over 90%, led to a decline in our gross margin year over year. Moving forward, we are confident that the increased operating leverage and scalability of our business will allow us to provide consistent value for our shareholders.” 1 Business Milestones · Expanded MOLPoints in Thailand through partnership agreement with FamilyMart, a popular convenience store, by utilizing 1,200 stores across the country. All of the stores are expected to roll out MOLPoints by the second half of 2015. · Expanded MOLPoints in the Philippines through partnership agreement with 7 Eleven, a popular convenience store, by utilizing 1,300 stores across the country. All of the stores are expected to roll-out MOLPoints by the second half of 2015. · Increased accessibility of MOLPoints in Turkey by securing access to major ATM networks through several of Turkey’s largest local banks. Close to 7,000 ATMs will roll-out MOLPoints, allowing users easy and convenient access to top-up their MOLPoints. · Reached a definitive cooperation agreement in May 2015 to provide MOLPay payment solution services for one of China’s largest handset manufacturers in Malaysia. · Expanded MOLPay through a tripartite strategic partnership between NganLuong, our subsidiary in Vietnam; WeShop Global Group of Singapore; and a leading Korean shopping mall and online auction platform to launch the first multinational cross-border shopping portal in Vietnam and South East Asia. First Quarter 2015 Financial Results CONSOLIDATED REVENUE Consolidated revenue increased by 23.4% to MYR57.2 million (US$15.5 million) from MYR46.4 million in the prior year period. Consolidated revenue increased primarily due to the growth of MOLPoints, MOLReloads and MOLPay, and was partially offset by MMOG.asia. · MOLPoints segment revenue increased by 37.3% to MYR40.3 million (US$10.9 million) from MYR29.3 million in the prior year period primarily due to an increase in volume of 18.4% to MYR195.8 million in the first quarter of 2015 from MYR165.4 million in the prior year period. The top three territories represent approximately 80.7% of our total payment volumes, which include; Thailand (30.8%), Malaysia (26.3%) and the combination of Turkey and the Middle East region (23.6%). Revenue and payment volumes from Thailand increased by 46.4% and 13.9% respectively, in the first quarter of 2015 from the prior year period. Revenue and payment volumes from Malaysia declined by 16.3% and 6.8% respectively due to the shift from PC to mobile games. Revenue and payment volume from the Turkey and Middle East region grew by 187.5% and 117.4% respectively, in the first quarter of 2015 from the prior year period primarily due to our acquisition of a 51% interest in PayByMe in September 2014, as well as growth in Turkey. In addition, revenue and payment volume from the United States and Brazil, through Rixty, grew by 102.3% and 76.5% respectively, in the first quarter of 2015 from the prior year period, and now represents 7.5% of total MOLPoints volumes. Overall revenue share or take rate also improved by 2.8%, mainly arising from improvements in Thailand, United States and Brazil as well as with PayByMe, which has a relatively higher take rate than MOLPoints as a whole. · MOLReloads segment revenue increased by 11.3% to MYR9.7 million (US$2.6 million) from MYR8.7 million in the prior year period primarily due to an increase in volume of 16.1% to MYR369.4 million from MYR318.2 million. This was due to increased volume in Malaysia and the Philippines, which now represent 92.3% and 6.4% of total volumes, respectively. In addition, MOLReloads in Thailand expanded more than ten-fold, although it still represents only less than 2% of total MOLReloads volumes. Overall take rate for the first quarter 2015 decreased slightly from the prior year period. 2 · MOLPay segment revenue increased by 125.1% to MYR3.9 million (US$1.0 million) from MYR1.7 million in the prior year period primarily due to an increase in volumeof 130.6% to MYR121.9 million from MYR52.9 million. MOLPay volume in Vietnam and Malaysia grew by 173.7% and 62.6%, and represent 72.6% and 27.4% of total MOLPay volume, respectively. The overall take rate for this segment for the first quarter of 2015 was consistent with the prior year period. · MMOG.asia segment revenue decreased by 51.8% to MYR3.0 million (US$0.8 million) from MYR6.1 million in the prior year period. The decrease of this high margin segment was primarily due to the declining popularity of our legacy online PC games portfolio, which saw a decreasein volumeof 52.4% to MYR3.6 million from MYR7.5 million. The decrease in volume was primarily due to a rapidly shifting industry trend from PC to mobile. The overall take rate for this segment for the first quarter of 2015 was consistent with the prior year period. DIRECT COST AND OTHER ANCILLARY EXPENSES Direct cost and other ancillary expenses increased by 54.1% to MYR31.1 million (US$8.4 million) from MYR20.2 million in the prior year period. · MOLPoints segment direct cost and other ancillary expenses increased by 63.8% to MYR22.9 million (US$6.2 million) from MYR14.0 million in the prior year period due to our newly acquired mobile carrier business, PayByMe, and volume growth in Thailand, Turkey, Brazil and the United States. The carrier billing business, PayByMe, represented 33.9% of MOLPoints segment direct costs and ancillary expenses, which generally represents higher costs than the other components of the segment. In addition, the increase in expenses was also due to higher channel costs in Thailand and Turkey (excluding PayByMe), which represented 28.8% and 12.9% of MOLPoints segment direct cost and other ancillary expenses, respectively. These increases in segment direct cost and other ancillary expenses were partially offset by a 15.3% reduction in segment direct cost and other ancillary expenses in Malaysia, despite volume declining by 6.8%. · MOLReloads segment direct cost and other ancillary expenses increased by 11.1% to MYR5.7 million (US$1.5 million) from MYR5.1 million in the prior year period due to volume growth of 16.1%. · MOLPay segment direct cost and other ancillary expenses increased by 190.6% to MYR2.1 million (US$0.6 million) from MYR0.7 million in the prior year period primarily due to increases in MOLPay volume in Vietnam and Malaysia of 173.7% and 62.6%, respectively. In addition, segment direct costs and ancillary expenses also increased due to the higher proportion of channel costs in Vietnam, which supported the significant volume growth. · MMOG.asia segment direct cost and other ancillary expenses decreased by 4.7% to MYR0.19 million (US$0.05 million) from MYR0.20 million in the prior year period due to a 52.4% decrease in the segment’s underlying volumes. 3 GROSS PROFIT Gross profit remained stable at MYR26.2 million (US$7.1 million) for the first quarter in 2014 and 2015 despite a 53.3% decline in MMOG.asia segment gross profit. Other than MMOG.asia, there was an increase in gross profit across all other segments. Gross profit margin was 45.7% in the first quarter of 2015, compared to 56.5% in the prior year period. The decline in gross profit margin was primarily due to a shift in the business segment mix in which lower margin businesses, including the PayByMe carrier billing business and the MOLPay segment, contributed more to the overall revenues. In addition, Thailand and Turkey experienced higher channel costs. Furthermore, the MMOG.asia segment, which is our highest gross profit margin segment with profit margins exceeding 90%, experienced a 52.4% decline in volumes, which also contributed to the overall decline in gross profit margin. MMOG.asia revenues represented 5.2% of total revenues of the Company in the first quarter of 2015, compared to 13.2% in the prior year period. · MOLPoints segment gross profit increased by 13.1% to MYR17.4 million (US$4.7 million) from MYR15.4 million in the prior year period. Segment gross profit margin decreased to 43.1% in the first quarter of 2015 from 52.3% in the prior year period due to relatively lower gross margin from PayByMe compared to MOLPoints as a whole. MOLPoints volume derived from PayByMe represented 11.6% of MOLPoints volume. PayByMe gross profit margin was 21.4% compared to MOLPoints segment gross profit margin excluding PayByMe of 50.2%. PayByMe’s lower gross profit margin is a result of the telecom carrier billing business having a higher channel cost in comparison to other MOLPoints business. In addition, MOLPoints segment gross profit margin was affected by higher channel costs. · MOLReloads segment gross profit increased by 11.7% to MYR4.0 million (US$1.1 million) from MYR3.6 million in the prior year period due to increased volume. Segment gross profit margin remained stable at 41.0% for the first quarter of 2015 and the prior year period. · MOLPay segment gross profit increased by 76.1% to MYR1.7 million (US$0.5 million) from MYR1.0 million in the prior year period due to increased volume. Segment gross profit margin decreased to 44.8% in the first quarter of 2015 as compared to 57.3% in the prior year period, primarily due to higher channel costs in Vietnam. · MMOG.asia segment gross profit decreasedby 53.3% to MYR2.8 million (US$0.7 million) from MYR5.9 million in the prior year period primarily due to a decrease in revenue. Segment gross profit margin decreased to 93.7% for the first quarter of 2015 from 96.8% in the prior year period due to higher channel costs. OPERATING INCOME/(LOSS) AND EXPENSES Total operating expenses increased by 162.7% toMYR49.6 million(US$13.4 million) fromMYR18.9 millionin the prior year period. The increase was primarily due to share-based compensation charges of MYR18.2 million. In addition, we also incurred greater employee costs, increased professional costs of being a publicly listed company, and unrealized foreign exchange losses. As a result of the above, loss from operations in the first quarter of 2015 was MYR23.4 million (US$6.3 million) as compared to a profit from operations of MYR7.3 million in the prior year period. ADJUSTED EBITDA Adjusted EBITDA decreased by 23.9% to MYR10.0 million (US$2.7 million) from MYR13.2 million in the prior year period. The decline in adjusted EBITDA is primarily due to the decline in revenue from MMOG.asia. 4 OTHER INCOME Other income increased to MYR4.4 million (US$1.2 million) from MYR4.1 million in the prior year period. PROFIT/(LOSS) FOR THE PERIOD Loss attributable to MOL Global Inc. shareholders was MYR19.9 million (US$5.4 million) compared to profit attributable to MOL Global Inc. shareholders of MYR7.7 million in the prior year period. The loss was primarily due to share-based compensation costs of MYR18.2 million. Diluted loss per ADS attributable to MOL Global Inc. shareholders was MYR0.30 (US$0.08), as compared to diluted earnings per ADS attributable to MOL Global Inc. shareholders of MYR0.13 in the prior year period. BALANCE SHEET As of March 31, 2015, MOL had cash and cash equivalents ofMYR115.0 million(US$31.1 million) and total borrowings ofMYR19.6 million(US$5.3 million) SHARES OUTSTANDING As of March 31, 2015, the Company had a total of 67.5 million common shares outstanding, or the equivalent of 67.5 million ADSs outstanding. Conference Call Information The Company will hold a conference call on Wednesday, May 27, 2015 at 8:00 am Eastern Time or 8:00 pm Kuala Lumpur Time to discuss the financial results. Participants may access the call by dialing the following numbers: United States: +1-631-514-2526 International Toll Free: +1-855-298-3404 Malaysia: 1800-816-107 Hong Kong: +852-5808-3202 Singapore: +65-6823-2299 Indonesia: 001-803-019-1840 Conference ID: #9853187 The replay will be accessible through June 3, 2015 by dialing the following numbers: United States Toll Free: +1-866-846-0868 International: +61-2-9641-7900 Conference ID: #9853187 A live and archived webcast of the conference call will also be available at the Company's investor relations website at http://ir.mol.com/. About MOL Global, Inc. MOL Global, Inc. (NASDAQ: MOLG) is a leading e-payment enabler for online goods and services in emerging and developed markets. MOL operates a payments platform that connects consumers with digital content providers, telecommunications service providers and online merchants by providing a vast network of distribution channels that accepts cash and online payment methods. Its physical distribution network comprises more than 970,000 locations in 11 countries across four continents. The Company also has mobile payment channels, electronic distribution channels that accept major credit cards and online banking from more than 100 banks. For more information, please visit ir.mol.com. 5 Safe Harbor Statement This announcement contains forward-looking statements. These statements are made under the "safe harbor" provisions of the U.S. Private Securities Litigation Reform Act of 1995. These forward-looking statements can be identified by terminology such as "will," "expects," "anticipates," "future," "intends," "plans," "believes," "estimates," "confident," "target," "going forward," "outlook" and similar statements. Among other things, our strategic and operational plans, contain forward-looking statements. We may also make written or oral forward-looking statements in our periodic reports to the U.S. Securities and Exchange Commission, in our annual report to shareholders, in press releases and other written materials and in oral statements made by our officers, directors or employees to third parties. Statements that are not historical facts, including statements about our beliefs and expectations, are forward-looking statements. Forward-looking statements involve inherent risks and uncertainties. A number of factors could cause actual results to differ materially from those contained in any forward-looking statement, including but not limited to the following: our growth strategies; our future business development, including development of new products and services; our ability to attract and retain users and customers; competition in each of the markets in which we operate; changes in our revenues and certain cost or expense items as a percentage of our revenues; and the expected growth of the e-payment market and the number of e-payment users. Further information regarding these and other risks is included in our filings with the Securities and Exchange Commission. We do not undertake any obligation to update any forward-looking statement, except as required under applicable law. All information provided in this press release and in the attachments is as of the date of the press release, and we undertake no duty to update such information, except as required under applicable law. Exchange Rate This press release contains translations of certain Ringgit amounts into U.S. dollars solely for the convenience of readers. Unless otherwise noted, all translations from Ringgit to U.S. dollars, in this press release, were made at a rate of MYR3.7020 to US$1.00, the noon buying rate in effect on March 31, 2015 in the City of New York for cable transfers in Ringgit per U.S. dollar as certified for customs purposes by the Federal Reserve Bank of New York. About Non-IFRS Financial Measures To supplement our consolidated financial results presented in accordance with International Financial Reporting Standards ("IFRS"), we present adjusted EBITDA, which is a non-IFRS financial measure, and related ratios. You should not consider adjusted EBITDA as a substitute for or superior to net profit prepared in accordance with IFRS. Furthermore, because adjusted EBITDA is not determined in accordance with IFRS, it is susceptible to varying calculations and may not be comparable to other similarly titled measures presented by other companies. We encourage investors and others to review our financial information in its entirety and not rely on a single financial measure. We present adjusted EBITDA as a supplemental performance measure because we believe that it facilitates operating performance comparisons from period to period and company to company by backing out potential differences caused by the age and book depreciation of fixed assets (affecting relative depreciation and amortization expenses), changes in foreign exchange rates that impact financial assets and liabilities denominated in currencies other than our functional currency (affecting unrealized gain/(loss) on foreign exchange and realized gain/(loss) on foreign exchange), variations in capital structures (affecting interest income and interest expenses), share of results of operation of associates, gain on disposal of property, plant and equipment and tax positions (affecting income tax expenses) (such as the impact on periods or companies of changes in effective tax rates), and various non-recurring charges. In addition, adjusted EBITDA excludes the non-cash impact of changes in the fair value of derivative and employee share based compensation, that, in each case, we do not believe reflect the underlying performance of our business. Some limitations of adjusted EBITDA, among others, are that: (i) adjusted EBITDA does not reflect income tax payments that may represent a reduction in cash available to us; (ii) adjusted EBITDA does not include other income, other expense and foreign exchange gains and losses; and (iii) adjusted EBITDA excludes depreciation and amortization and although these are non-cash charges, the assets being depreciated and amortized may have to be replaced in the future. 6 The following table reconciles adjusted EBITDA to profit for the period for the three months ended March 31, 2014 and 2015: For the three months ended March31, March31, (In thousands) MYR MYR Profit/(loss) for the period ) Plus: Total depreciation and amortization Impairment loss on trade andother receivables - 63 Impairment loss on inventories - Share of results of associates (1 ) Unrealized loss on foreign exchange Realized loss on foreign exchange 37 Derivative fair value adjustment ) - Gain on disposal of property, plant and equipment - (9 ) Interest income ) ) Interest expense Income tax expense Share based compensation expenses - Adjusted EBITDA 7 MOL GLOBAL, INC. AND SUBSIDIARIES (Incorporated in the Cayman Islands) CONDENSED INTERIM CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME (UNAUDITED) For the three months ended March 31, March 31, March 31, (In thousands) MYR MYR USD Revenue Direct cost and other ancillary expenses ) ) ) Employee expenses ) ) ) Depreciation and amortization expenses ) ) ) Marketing, advertising and promotion expenses ) ) ) Communication and travelling expenses ) ) ) Office related expenses ) ) ) Other operating expenses ) ) ) Profit/ (loss) from operations ) ) Other income Finance costs ) ) ) Share of results of associates ) 1 - Profit/(loss) before tax ) ) Income tax expense ) ) ) Profit/(loss) for the period ) ) Profit/(loss) for the period attributable to:- Owners of the Company ) ) Non-controlling interests ) Weighted average ordinary shares (number in thousands) Basic Diluted Earnings/(loss) per share Basic (sen(1)/cents) ) ) Diluted (sen(1)/cents) ) ) (1) Sen is a unit of Malaysian currency. One hundred sen equal one Malaysian Ringgit. 8 MOL GLOBAL, INC. AND SUBSIDIARIES (Incorporated in the Cayman Islands) CONDENSED INTERIM CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME (UNAUDITED) For the three months ended March 31, March 31, March 31, (In thousands) MYR MYR USD Profit/(loss) for the period ) ) Other comprehensive income/(loss), net of tax Items that may be reclassifiedsubsequently to profit or loss:- Exchange differences on translating foreign operations ) Other comprehensive (loss)/income for the period, net of tax ) Total comprehensive income/(loss) for the period ) ) Total comprehensive income/(loss) for the period attributable to:- Owners of the Company ) ) Non-controlling interests ) 9 MOL GLOBAL, INC. AND SUBSIDIARIES (Incorporated in the Cayman Islands) CONDENSED INTERIM CONSOLIDATED STATEMENT OF FINANCIAL POSITION December 31, March 31, March 31, (Audited) (Unaudited) (Unaudited) (In thousands) MYR MYR USD ASSETS Non-current assets Property, plant and equipment Investment property - Investment in associates 89 90 24 Development expenditure Intangible assets Finance lease receivables Deferred tax assets Other receivables, deposits and prepaid expenses - Available for sales financial assets - Held for trading financial assets - Total non-current assets Current assets Inventories Trade receivables Other receivables, deposits and prepaid expenses Amount due from other related parties Finance lease receivables 99 29 Cash and bank balances Restricted cash Total current assets Total assets EQUITY AND LIABILITIES Capital and reserves Share capital Treasury shares ) ) ) Reserves Equity attributable to owners of the Company Non-controlling interests Total equity Non-current liabilities Borrowings Pension liabilities Deferred tax liabilities Total non-current liabilities Current liabilities Trade payables Other payables and accrued expenses Derivative financial liabilities Amount due to other related parties Borrowings Deferred revenue Tax liabilities Total current liabilities Total liabilities Total equity and liabilities 10 Supplementary Financial Data (Non-IFRS Financial Measures) The following table reconciles adjusted EBITDA to profit for the period:- For the three months ended March31, March31, March 31, (In thousands) MYR MYR USD Profit/(loss) for the period ) ) Plus: Total depreciation and amortization Impairment loss on trade andother receivables - 63 17 Impairment loss on inventories - Share of results of associates (1 ) Unrealized loss on foreign exchange Realized loss on foreign exchange 37 28 Derivative fair value adjustment ) - Gain on disposal of property, plant and equipment - (9
